EXHIBIT 99.1 Southwest Iowa Renewable Energy, LLC Announces Results of Second Quarter 2013 Council Bluffs, Iowa May 15, 2013 On May 15, 2013, Southwest Iowa Renewable Energy, LLC (“SIRE”) announced its financial results for the three and six months ended March 31, 2013.SIRE reported a net loss of $2,424,000 or $184.49 per unit, compared to a net loss of $3,987,000 or $303.42 per unit for the three months ended March 31, 2013 and 2012, respectively.The cash flow from operations was $405,000 compared to $13,060,000 for the six months ended March 31, 2013 and 2012, respectively; with the overall cash flow for the six months ended March 31, 2013 of $5,645,000 compared to ($934,000) for the six months ended March 31, 2012. Adjusted EBITDA, which is defined as earnings before interest, income taxes, and depreciation and/or amortization, or EBITDA, as adjusted for unrealized hedging losses (gains) was $4,172,000 for the three months ended March 31, 2013 and $967,000 for the three months ended March 31, 2012.SIRE had $11.93 million in cash and equivalents and $3.124 million available under committed loan agreements (subject to satisfaction of specified lending conditions and covenants) at March 31, 2013.For reconciliations of Adjusted EBITDA to net income attributable to SIRE, see “Adjusted EBITDA” below. Brian Cahill, SIRE's President and CEO, stated, “As we look back onthe three months ended March 31, 2013, we made strong strides in improving our operations throughlower costs and greatly reducing our net loss by bringing our production back up to capacity. We will closely monitor the moisture conditions, corn availability and ethanol market price conditions and adjust our production accordingly. About Southwest Iowa Renewable Energy, LLC: SIRE is an Iowa limited liability company, located in Council Bluffs, Iowa, formed in March, 2005 to construct and operate a 110 million gallon capacity ethanol plant.SIRE began producing ethanol in February, 2009 and sells its ethanol, modified wet distillers grains with solubles, corn syrup, and corn oil in the continental United States.SIRE also sells its dried distillers grains with solubles in the continental United States, Mexico and the Pacific Rim. This press release contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the “1995 Act”).Such statements are made in good faith by SIRE and are identified as including terms such as “may,” “will,” “should,” “expects,” “anticipates,” “estimates,” “plans,” or similar language.In connection with these safe-harbor provisions, SIRE has identified in its Annual Report on Form 10-K for the fiscal year ended September 30, 2012, important factors that could cause actual results to differ materially from those contained in any forward-looking statement made by or on behalf of SIRE, including, without limitation, the risk and nature of SIRE's business, and the effects of general economic conditions on SIRE.The forward-looking statements contained in this Press Release are included in the safe harbor protection provided by Section 27A of the Securities Act of 1933, as amended (the “1933 Act”) and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).SIRE further cautions that such factors are not exhaustive or exclusive.SIRE does not undertake to update any forward-looking statement which may be made from time to time by or on behalf of SIRE. Summary Balance Sheets SOUTHWEST IOWA RENEWABLE ENERGY, LLC Balance Sheets (Dollars in thousands) ASSETS March 31, 2013 September 30, 2012 (Unaudited) Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable Accounts receivable, related party Derivative financial instruments Inventory Derivative financial instruments, related party — Prepaid expenses and other Total current assets Property, Plant and Equipment Land Plant, building and equipment Office and other equipment Accumulated depreciation ) ) Net property and equipment Other Assets Financing costs, net of amortization of $3,472 and$3,202, respectively Other assets Total Assets $ $ SOUTHWEST IOWA RENEWABLE ENERGY, LLC Balance Sheets (Dollars in thousands) LIABILITIES AND MEMBERS' EQUITY March31, 2013 September30, 2012 (Unaudited) Current Liabilities Accounts payable $ $ Accounts payable, related parties Derivative financial instruments, related party — Accrued expenses Accrued expenses, related parties Current maturities of notes payable Total current liabilities Long Term Liabilities Notes payable, less current maturities Other long-termliabilities Total long term liabilities Members' Equity Members' capital 13,139 Units issued and outstanding Accumulated (deficit) ) ) Total members' equity Total Liabilities and Members' Equity $ $ Financial Results SOUTHWEST IOWA RENEWABLE ENERGY, LLC Statements of Operations (Dollars in thousands) (Unaudited) Three Months Ended Three Months Ended Six Months Ended Six Months Ended March31, 2013 March31, 2012 March31, 2013 March31, 2012 Revenues $ Cost of Goods Sold Cost of goods sold-non hedging Realized & unrealized hedging (gains) losses ) ) Gross Margin (Loss) ) ) General and administrative expenses Operating Income (Loss) Other Income (Expense) Interest and other income 36 58 56 70 Interest expense ) Net Income (Loss) $ ) $ ) $ ) $ Weighted Average Units Outstanding Net Income (loss) per unit, basic & diluted ) ) ) Management uses Adjusted EBITDA, a non-GAAP measure, to measure the Company’s financial performance and to internally manage its business.Management believes that adjusted EBITDA provides useful information to investors as a measure of comparison with peer and other companies.Adjusted EBITDA should not be considered an alternative to, or more meaningful than, net income or cash flow as determined in accordance with generally accepted accounting principles.Adjusted EBITDA calculations may vary from company to company.Accordingly, our computation of Adjusted EBITDA may not be comparable with a similarly-titled measure of another company. The following sets forth the reconciliation of Net Loss to Adjusted EBITDA for the periods indicated: Adjusted EBITDA to net income (loss) for the three months ended March 31, 2013 and March 31, 2012 For the three months For the three months March 31, 2013 March 31, 2012 Amounts Amounts in 000's in 000's EBITDA Net (Loss) ) ) Interest Expense, interest income, and other income Depreciation & Amortization EBITDA Unrealized Hedging (gain) loss ) Adjusted EBITDA Adjusted EBITDA per unit Adjusted EBITDA to net income (loss) for the six months ended March 31, 2013 and March 31, 2012 For the six months For the six months March 31, 2013 March 31, 2012 Amounts Amounts in 000's in 000's EBITDA Net Income (Loss) ) Interest Expense, interest income, and other income Depreciation & Amortization EBITDA (Loss) ) Unrealized Hedging (gain) loss ) Adjusted EBITDA (Loss) Adjusted EBITDA(Loss) per unit Statistical Information For the three months ended For the three months ended March 31, 2013 March 31, 2012 Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Statistical Revenue Information Denatured Ethanol % $ % $ Dry Distiller's Grains % $ % $ Wet Distiller's Grains % $ % $ Syrup % $ % $ Corn Oil % $ % $ For the six months ended For the six months ended March 31, 2013 March 31, 2012 Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Gallons/Tons Sold % of Revenues Gallons/Tons Average Price Statistical Revenue Information Denatured Ethanol % $ % $ Dry Distiller's Grains % $ % $ Wet Distiller's Grains % $ % $ Syrup % $ % $ Corn Oil % $ % $ Contact: Brett Frevert, CFO Southwest Iowa Renewable Energy, LLC
